Opinion issued June 26, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00895-CR
                           ———————————
                    FELICIA YVONNE POLK, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1264461


                         MEMORANDUM OPINION

      Appellant, Felicia Yvonne Polk, pleaded guilty to the offense of aggravated

assault with a deadly weapon. See TEX. PENAL CODE ANN. § 22.01(a)(1) (West

Supp. 2013), § 22.02(a)(2) (West 2011). In accordance with appellant’s plea-

bargain agreement with the State, the trial court found sufficient evidence to find
appellant guilty, but deferred making any finding regarding appellant’s guilt and

placed appellant on community supervision for a period of 5 years. See TEX. CODE

CRIM. PROC. ANN. art. 42.12 § 5(a) (West Supp. 2013).         The State then filed a

motion to adjudicate appellant’s guilt. See id. §§ 5(b), 21(e). Appellant pleaded

true to three alleged violations of the terms of her community supervision. The

trial court found one allegation true, adjudicated appellant guilty, and sentenced

appellant to 5 years in prison with a $500 fine.        See id. §§ 5(b), 21(b), 23.

Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).




                                             2
      In response, appellant has filed four letters with the Court. In her letters,

appellant contends that her counsel “told [her] that the paperwork [she] was

signing was reinstatement paperwork and that [her] [community supervision]

wasn’t revoked.” Appellant further contends that she has three children and an

elderly mother that need her at home. Finally, appellant requests a two year

sentence, and she requests information “on options regard[ing] reduced

sentencing.”

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.




                                         3
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1    Attorney Jerome Godinich, Jr. must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                   PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that she may, on her own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           4